Title: From Thomas Jefferson to Edward Rutledge, 30 November 1795
From: Jefferson, Thomas
To: Rutledge, Edward



My Dear Sir
Monticello Nov. 30. 95.

I received your favor of Oct. 12. by your son, who has been kind enough to visit me here, and from whose visit I have recieved all that pleasure which I do from whatever comes from you, and especially from a subject so deservedly dear to you. He found me in a retirement I doat on, living like an Antediluvian patriarch among my children and grand children, and tilling my soil. As he had lately come from Philadelphia, Boston &c. he was able to give me a great deal of information of what is passing in the world, and I pestered him with questions pretty much as our friends Lynch, Nelson &c. will us when we step across the Styx, for they will wish to know what has been passing above ground since they left us. You hope I have not abandoned entirely the service of our country: after a five and twenty years continual employment in it, I trust it will be thought I have fulfilled my tour, like a punctual soldier, and may  claim my discharge. But I am glad of the sentiment from you, my friend, because it gives a hope you will practice what you preach, and come forward in aid of the public vessel. I will not admit your old excuse, that you are in public service tho’ at home. The campaigns which are fought in a man’s own house are not to be counted. The present situation of the President, unable to get the offices filled, really calls with uncommon obligation on those whom nature has fitted for them. I join with you in thinking the treaty an execrable thing. But both negotiators must have understood that as there were articles in it which could not be carried into execution without the aid of the legislatures on both sides, that therefore it must be referred to them, and that these legislatures being free agents, would not give it their support if they disapproved of it. I trust the popular branch of our legislature will disapprove of it, and thus rid us of this infamous act, which is really nothing more than a treaty of alliance between England and the Anglomen of this country against the legislature and people of the United states.—I told your son I had long had it in contemplation to write to you for half a dozen sour orange trees, of a proper size for small boxes, as they abound with you. The only trouble they would give would be the putting them into boxes long enough before sending them for them to take root, and when rooted to put them into some vessel coming direct to Richmond to the care of Mr. Daniel Hylton there. Your son is kind enough to undertake the commission. With constant and unchanged affections I am my dear friend Your’s affectionately

Th: Jefferson

